This case was decided at October term 1847.
Wilde, J.
We think there is no ground on which the exception to the instructions to the jury can be sustained. The exception is, that three times the interest on the usurious note, and the interest of the new note only, should have been deducted. But the statute is express, that “threefold the amount of the whole interest reserved or taken” shall be deducted. Rev. Sts. c. 35, § 2. Threefold of the whole interest reserved or taken, the lawful as well as the usurious, is to be deducted from the sum due on.the contract; and so *528it was decided in Brigham v. Marean, 7 Pick. 40, and in Parker v. Biglow, 14 Pick. 436.
The case of Sumner v. Williams, 1 Met. 398, is distinguished from these cases by the circumstance that the interest reserved was expressed on the face of the note sued. Nine per oent. for one year only was reserved, in that case. But in the present case, the whole interest, reserved on the former usurious notes, was embodied in the note sued, and so was reserved, within the meaning of the statute, as was considered by the court in Parker v. Biglow, before cited.
It was objected by the plaintiff’s counsel, that it appears, that on the note of January 1st 1843, compound as well as usurious interest was reserved, and that compound interest ought not to be included in the deduction; but surely, if simple interest is to be included, there can be no reason for excluding compound interest.

Exceptions overruled